
	

115 HR 2581 : Verify First Act
U.S. House of Representatives
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2581
		IN THE SENATE OF THE UNITED STATES
		June 14, 2017Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to require the provision of social security numbers as a
			 condition of receiving the health insurance premium tax credit.
	
	
 1.Short titleThis Act may be cited as the Verify First Act. 2.Verification of status in United States as condition of receiving advance payment of health insurance premium tax credit (a)Application to current health insurance premium tax creditSection 36B of the Internal Revenue Code of 1986, as in effect for months beginning before January 1, 2020, is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:
				
 (g)Verification of status in United States for advance paymentNo advance payment of the credit allowed under this section with respect to any premium under subsection (b)(2)(A) with respect to any individual shall be made under section 1412 of the Patient Protection and Affordable Care Act unless the Secretary has received confirmation from the Secretary of Health and Human Services that the Commissioner of Social Security or the Secretary of Homeland Security has verified under section 1411(c)(2) of such Act the individual’s status as a citizen or national of the United States or an alien lawfully present in the United States using a process that includes the appropriate use of information related to citizenship or immigration status, such as social security account numbers (but not individual taxpayer identification numbers)..
 (b)Application to new health insurance premium tax creditSection 36B of the Internal Revenue Code of 1986, as amended by the American Health Care Act of 2017 and in effect for months beginning after December 31, 2019, is amended by adding at the end the following new subsection:
				
 (h)Verification of status in United States for advance paymentNo advance payment of the credit allowed under this section with respect to any amount under subparagraph (A) or (B) of subsection (b)(1) with respect to any individual shall be made under section 1412 of the Patient Protection and Affordable Care Act unless the Secretary has received confirmation from the Secretary of Health and Human Services that the Commissioner of Social Security or the Secretary of Homeland Security has verified under section 1411(c)(2) of such Act the individual’s status as a citizen or national of the United States or a qualified alien (within the meaning of section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)) using a process that includes the appropriate use of information related to citizenship or immigration status, such as social security account numbers (but not individual taxpayer identification numbers)..
 (c)Conforming amendment on continuous health insurance coverage provisionSection 2710A(b)(1) of the Public Health Service Act, as added by section 133 of the American Health Care Act of 2017, is amended by adding after subparagraph (C) the following:
				
					In the case of an individual who applies for advance payment of a credit under section 1412 of the
			 Patient Protection and Affordable Care Act and for whom a determination of
			 eligibility for such advance payment is delayed by reason of the
			 requirement for verification of the individual’s status in the United
			 States under section 1411(c)(2) of such Act, the period of days beginning
			 with the date of application for advance payment and ending with the date
			 of such verification shall not be taken into account in applying
			 subparagraph (B). The Secretary shall establish a procedure by which
			 information relating to this period is provided to the individual..
			(d)Delay permitted in coverage date in case of delay in verification of status for individuals
 applying for advance payment of creditSection 1411(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081(e)) is amended— (1)in paragraph (3), by inserting after applicant’s eligibility the following: (other than eligibility for advance payment of a credit under section 1412); and
 (2)by adding at the end the following new paragraph:  (5)Delay permitted in coverage date in case of delay in verification of status for individuals applying for advance payment of creditIn the case of an individual whose eligibility for advance payments is delayed by reason of the requirement for verification under subsection (c)(2), if, for coverage to be effective as of the date requested in the individual’s application for enrollment, the individual would (but for this paragraph) be required to pay 2 or more months of retroactive premiums, the individual shall be provided the option to elect to postpone the effective date of coverage to the date that is not more than 1 month later than the date requested in the individual’s application for enrollment..
				(e)Effective dates
 (1)Application to current health insurance premium tax creditThe amendment made by subsection (a) is contingent upon the enactment of the American Health Care Act of 2017 and shall apply (if at all) to months beginning after December 31, 2017.
 (2)Application to new health insurance premium tax creditThe amendment made by subsection (b) is contingent upon the enactment of the American Health Care Act of 2017 and shall apply (if at all) to months beginning after December 31, 2019, in taxable years ending after such date.
 (3)Conforming amendment on continuous health insurance coverage provisionThe amendment made by subsection (c) is contingent upon the enactment of the American Health Care Act of 2017 and shall take effect (if at all) as if included in such Act.
 (4)Flexibility in coverage date in case of delay in verification of statusThe amendment made by subsection (d) is contingent upon the enactment of the American Health Care Act of 2017 and shall apply (if at all) to applications for advance payments for months beginning after December 31, 2017.
				
	Passed the House of Representatives June 13, 2017.Karen L. Haas,Clerk.
